Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Meehan (US Pat # 3,032,042) teaches a method of attaching a lash extension, where the lash extension is affixed underneath a lower natural lash (Col 4, Lines 35-40). Meehan however teaches that the lash extension is applied to the “eyelids of the user” and not directly to the natural lash of the user. (Col 4, Line 38).
Birk (US Pat # 1,831,801) teaches individual artificial lashes (10) being applied directly to the underside of a natural lash (11). However, Birk only provides placing individual artificial lashes on respective upper lashes of the user. That is, Birk does not demonstrate affixing a lash extension carrying a plurality of artificial lash extensions directly to the underside of a user’s lashes.
Iosilevich (US Pub # 2003/0005941) teaches artificial lash adornments to be attached to both an upper and lower side of a user’s lashes (see Figures 6-7). However, Iosilevich merely teaches a connection element to be directly affixed on an underside of natural lashes, not any artificial lash itself (see for example Figures 6a and 7).
 Jacobs (US Pat # 3,833,007) teaches applying artificial lash arrays to a lower eyelash (Col 3, Lines 25-30). However, Jacobs specifically teaches applying the artificial lash on the top side of a lower lash in order to be applied along the viewable lash line (Col 3, Lines 50-57).
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIANNE E KALACH whose telephone number is (571)270-7489. The examiner can normally be reached M-R 07:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571 272 4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/B.E.K/Examiner, Art Unit 3772     

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772